        Case: 5:20-cr-00112-PAG Doc #: 13 Filed: 02/14/20 1 of 1. PageID #: 45




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



UNITED STATES OF AMERICA,                     )       CASE NO. : 5:20CR112
                                              )
                       Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                              )
               vs.                            )
                                              )
ALLEN MARTIN KENNA,                           )       NOTICE OF ARRAIGNMENT
                                              )
                                              )
                       Defendant(s).          )


        TAKE NOTICE that the above entitled case has been set for an ARRAIGNMENT on

2/21/20 at 9:15 a.m. in Room 19B of the United States Courthouse, 801 W. Superior Avenue,

Cleveland, Ohio 44113, before the Honorable Judge Patricia A. Gaughan.

        If you do not retain counsel and the court finds you to be indigent, the court will appoint

counsel to represent you.


                                                      /s/ Patricia A. Gaughan
                                                      PATRICIA A. GAUGHAN
                                                      United States District Court
Date:    2/14/20                                      Chief Judge


To:
PRETRIAL SERVICES
PROBATION OFFICE
U.S. MARSHAL
AUSA
